772 N.W.2d 427 (2009)
Brandon BRIGHTWELL, Plaintiff-Appellant,
v.
FIFTH THIRD BANK OF MICHIGAN, Defendant-Appellee.
Sharon Champion, Plaintiff-Appellant,
v.
Fifth Third Bank of Michigan, Defendant-Appellee.
Docket Nos. 138920, 138921. COA Nos. 280820, 281005.
Supreme Court of Michigan.
September 30, 2009.

Order
On order of the Court, the application for leave to appeal the April 9, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the Court of Appeals correctly decided in Barnes v. IBM, 212 *428 Mich.App. 223, 537 N.W.2d 265 (1995), (a) that an alleged violation of the Elliott-Larsen Civil Rights Act "occurred" only when and where the corporate decision affecting the plaintiffs employment was made, MCL 37.2801(2); and (b) that this Court's analysis of MCL 600.1629 from Gross v. General Motors Corp., 448 Mich. 147, 528 N.W.2d 707 (1995), should be applied to discrimination cases brought under MCL 37.2801(2); and (2) whether the Court of Appeals correctly determined that the alleged violation "occurred" only in Oakland County, where the decision to terminate the plaintiffs was made, rather than in Wayne County, where the plaintiffs worked and where that decision was communicated to the plaintiffs.
The Clerk of the Court is directed to place this case on the January 2010 session calendar for argument and submission. Appellants' brief and appendix must be filed no later than November 13, 2009, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than December 4, 2009.
The Michigan Association for Justice and Michigan Defense Trial Counsel, Inc., are invited to file briefs amicus curiae, to be filed no later than December 16, 2009. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than December 16, 2009.